internal_revenue_service number release date index number -------------------------------------- --------------- ------------------------ in re ------------------------ ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-104661-05 date date re -------------------------------------- legend taxpayers trust date year x y cpa state - - - - - - - - -------------------------------------- ------------------------------------------------- ------------------------- ------------------ ------- --------------------------------------------------------------------------- ------------------------------------------------------------------------------ -------------------------------------------- -------- dear -------------------------- this is in response to a letter dated date and prior correspondence submitted by your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption taxpayers husband and wife reside in state on date husband established an irrevocable_trust trust for the primary benefit of wife and their children and descendants on date husband contributed_property x to trust and wife contributed_property y cpa prepared and husband and wife filed separate form sec_709 united_states gift and generation-skipping_transfer_tax return for the transfers and elected to split_gifts under sec_2513 however in the preparation of the form sec_709 cpa inadvertently failed to allocate any of husband’s or wife’s gst_exemption to trust on their respective form sec_709 the errors were discovered in a recent review of husband and wife’s estate_planning husband and wife each request i an extension of time to make allocations of their respective gst_exemption to transfers in year and ii that such allocation be based on the value of the property transferred to trust on the date of the transfer so that the inclusion_ratio of trust is zero sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the tax years at issue provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied under sec_26_2652-1 wife is treated for gst purposes as the transferor of one-half of the entire value of the property transferred by husband regardless of the interest wife is actually deemed to have transferred under sec_2513 for gst purposes husband and wife are each treated as the transferor of one-half of the value of the entire property transferred to trust therefore husband is granted an extension of time of days from the date of this letter to make an allocation of husband’s available gst_exemption with respect to husband s transfer to trust in year in addition wife is granted an extension of time of days from the date of this letter to make an allocation of wife’s available gst_exemption with respect to wife’s transfer to trust in year the allocations will be effective as of the respective date of the transfers and the value of the transferred assets to trust as of the respective date of the original transfers to trust will be used in determining the amount of husband’s and wife’s gst_exemption to be allocated to trusts trust’s inclusion_ratio will be determined under sec_2642 and sec_2642 husband and wife should make these allocations on supplemental form sec_709 for year the forms should be filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the forms the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
